Mr. Chief Justice Waite
delivered the opinion of the court'.
It nowhere appears from this record that any Federal question was actually decided by the court below. None is specifically made by the pleadings, and we cannot find that any was raised under the general allegations in the answer or demurrer. The whole defence seems to have been predicated upon a supposed repugnancy between the law authorizing the assessment and the state constitution, and upon certain alleged irregularities in the proceedings under the law. It is not enough that a Federal question might have been raised. We have no jurisdiction unless it actually was raised and either decided or necessarily involved in the judgment pronounced. Mr. Justice Story, in Crowell v. Randall, 10 Peters, 368, decided in 1836, after reviewing all the cases down to that time, thus states the rule: “It is not sufficient to show that a question might have arisen or been applicable to the case, unless it is further shown, on the record, that it did arise and was applied by the state court to the case.” To the same effect is Edwards v. Elliott, 21 Wall. 532, 558.

The motion to dismiss is granted.